DETAILED ACTION
The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7 December 2020 has been entered. Furthermore, this action is in response to the amendments filed 7 December 2020 for application 16/446564, filed 19 June 2019. Currently claims 1, 8-12, and 19-22 are pending. Claims 5-7 and 16-18 have been canceled. The claim objections and claim interpretation under 35 USC 112(f) have been withdrawn in light of the amendments and arguments. All references in the IDS have been considered. It is noted that a translation of the foreign priority document was properly filed on 27 October 2020.
  
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8-12, and 19-22 are rejected under 35 U.S.C. 101 because the claims are 
As an initial matter, according to the first part of the Alice analysis (Step 1), the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 12, 19-22), a machine/system/product (claims 1, 8-11), and/or a composition of matter.
Secondly, based on the claims being determined to be within one of the four categories (i.e., process, machine, manufacture, or composition of matter) it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A). This step consists of a two-prong inquiry: (1) Does the claim recites an abstract idea, law of nature, or natural phenomenon? and (2) Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 8-12, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes. This judicial exception is not integrated into a practical application because it fails to integrate the judicial exception into a practical application and generic recited computer elements do not add meaningful limitations The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed in the following analysis.
Regarding independent claims 1 and 12 the following analysis shows that the limitations recite the judicial exception of an abstract idea in the mental process group and in the mathematical concepts group and do not recite additional elements that integrate the judicial exception into a practical application.
Claim 1 does not satisfy the two-Prong Test for step 2A as explained in the analysis of each limitation below:
Prong 1:
Precalculated based on one or more weight values, input data, and a base value:  (Yes)  The claim, under its broadest reasonable interpretation, recites a mathematical step involving the precalculation of input values based on input data, weights, and a bias which is a mathematical calculation. The mere recitation of processing resources, such as a search circuit does not take the claim limitation out of the mathematical concepts group.
Identify one or more parameters of a polynomial that correspond to the input value:  (Yes)  The claim, under its broadest reasonable interpretation, recites the identification of parameters of a polynomial based information that is provided as input into this identification process which is a mental process. The mere recitation of processing resources, such as a search circuit does not take the claim limitation out of the mental process group.
Wherein the one or more parameters of the polynomial include a slope value and an intercept value: The claim, under its broadest reasonable interpretation, recites the identification of a slope and intercept value of a polynomial which is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental process group. 
Wherein each of the data ranges is associated with an index: The claim, under its broadest reasonable interpretation, recites the association of a data range to an index value which is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental process group.
Identify one of the data ranges based on the received value, wherein the input value is within the identified data range, and identify the index associated with the identified data range: The claim, under its broadest reasonable interpretation, recites the identification of a data range and an associated index value based upon the received information which is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental process group.
Wherein the identified data range include multiple subranges, and wherein the identified slope value and the identified intercept value correspond to one of the subranges: The claim, under its broadest reasonable interpretation, recites the association of a data range with subranges and the association of slope and intercept values with a subrange where this association is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental process group.
and preset a count value to one upon receiving the input value: The claim, under its broadest reasonable interpretation, recites the association of a count value to one based upon the reception of an input value which is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental process group. 
Calculate an output value based on one or more parameters of the polynomial and the input value,: The claim, under its broadest reasonable interpretation, recites the computation of a value based upon the identified parameters of the polynomial and the information provided as input which is a mental process. The mere recitation of processing resources such as a computation circuit does not take the claim limitation out of the mental process group.
increase the count value by one subsequent to calculating the output value: The claim, under its broadest reasonable interpretation, recites the operation of increasing a count by one as the result of  performing a calculation operation which is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental process group.
and determine whether the count value is greater than the identified index; The claim, under its broadest reasonable interpretation, recites the comparison of two numbers, a count number and an index number which is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental process group.
Prong 2 (No): The claim recites five additional elements:
Receive an input value which is an insignificant extra solution activity (see MPEP§2106.05(d)), the mere recitation of which does not take the claim limitation out of the mental process group. 
store multiple data ranges which for the same reasons as noted above is insufficient to take the claim out of the mental process group because the recited computer elements performing this function are generic.
a search circuit - The computer hardware that performs the reception of data and the identification of parameters is  recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component.
a computation circuit - The computer hardware that performs the calculation of an output value is  recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component.  
Neural network computation - The neural network computation field of application is recited at a high level of generality that simply links to a field of use.  
None of these five additional elements integrates the judicial exception into a practical application because the receiving of data, the neural network computation, the search circuit, and the computation circuit are generic components recited at a high level of generality and because the receiving of data is considered insignificant extra solution activity. 
In addition, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitation(s) below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that follows below:
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources including a search circuit and a computation circuit as noted above
Receiving an input value; this is a mere data gathering step which is a form of insignificant pre-solution activity
the device or method for neural network computation which simply supplies a link to a field of use as indicated above.
store multiple data ranges this is a mere data gathering step which is a form of insignificant pre-solution activity.


As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, claim 1 limitations examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 1 does not recite identified elements deemed by the courts as "significantly more”.
Independent claim 12 recites similar elements analyzed in claim 1 above and are rejected for the same reasons as claim 1. 
Furthermore, regarding the dependent claims 8-11 which are dependent on claim 1, the disclosed limitations does not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claims elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract idea as noted below:
Claim 8:
Step 2A:
Prong 1 (Yes):
… based on the determination that the count value is greater than the identified index.: The claim, under its broadest reasonable interpretation, recites a determination that one number (the count value) is greater than a second number (the identified index) which is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental process group.
Prong 2 (No):The claim recites one additional element:
 Wherein the computation circuit is further configured to transmit the output value to an input/output circuit based on …;  The claim, under its broadest reasonable interpretation, recites the outputting of information using generic processing resources, which is an insignificant extra solution activity (see MPEP§2106.05(g)). 
This additional element does not integrate the judicial exception into a practical application because the computation circuit is recited at a high level of generality and because outputting data is considered insignificant extra solution activity. 
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Wherein the computation circuit is further configured to transmit the output value to an input/output circuit based on …;  It is noted that the claimed extra-solution of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). Mere instructions to apply an exception using a generic computer component cannot provide an exception using a generic computer component cannot provide an inventive concept.
Claim 9:
Step 2A:
Prong 1 (Yes):
… based on the determination that the count value is not greater than the identified index.: The claim, under its broadest reasonable interpretation, recites a determination that one number (the count value) is greater than a second number (the identified index) which is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental process group.
Prong 2 (No): The claim recites one additional element:
 Wherein the computation circuit is further configured to transmit the calculated output value to the search circuit based on …;  The claim, under its broadest reasonable interpretation, recites the transmission of information using generic processing resources from one computer circuit to another computer circuit, which is an insignificant extra solution activity which does not add a meaningful limitation to the process of computing (see MPEP§2106.05(g)). 
This additional element does not integrate the judicial exception into a practical application because the computation circuit is recited at a high level of generality, may be considered insignificant extra-solution activity, and it does not add a meaningful limitation to the process of computing. 
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Wherein the computation circuit is further configured to transmit the calculated output value to the search circuit based on …;  It is noted that the claimed extra-solution of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). Mere instructions to apply an exception using a generic computer component cannot provide an exception using a generic computer component cannot provide an inventive concept.
Claim 10:
Step 2A:
Prong 1 (Yes):
Wherein the search circuit is configured to replace the input value with calculated output value.: The claim, under its broadest reasonable interpretation, recites the replacement of the value associated with a previous input value with another value calculated through a mathematical operation which is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental process group.
Prong 2 (No):
 The claim does not recite additional elements. 
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Claim 11:
Step 2A:
Prong 1 (Yes):
Wherein the search circuit is configured to identify a second slope and a second intercept value that correspond to the replaced input value.: The claim, under its broadest reasonable interpretation, recites the identification of a slope and an intercept value associated with a replaced input value which is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental process group.
Prong 2 (No):
 The claim does not recite additional elements. 
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.

Therefore, as a whole claims 8-11 do not recite what have the courts have identified as "significantly more”.
Furthermore, regarding the dependent claims 19-22 which are dependent on claim 12 the disclosed limitations do not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claim elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract and are rejected. In particular, claims 19-22 recite similar elements analyzed in dependent claim 8-11 above and are rejected for the 8same reasons as dependent claims 8-11.
In summary, as shown in the analysis above, claims 1, 8-12, and 19-22 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 11, 8-12, and 19-22 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deisher et al (US20180121796 filed 3 November 2016), hereinafter referred to as Deisher,  in view of  Liu et al (“Computing Hyperbolic Tangent and Sigmoid Functions using Stochastic Logic”, 2016 50th Asilomar Conference on Signals, Systems and Computers, November 6-9, 2016, pp. 1580-1585), hereinafter referred to as Liu, and in further view of Anane et al. (“Reconfigurable Architecture for Elementary Functions Evaluation”, 2009 4th International Conference on Design and Technology of Integrated Systems in Nanoscal Era, 2009, pp. 90-94), hereinafter referred to as Anane,.

In regards claim 1, Deisher teaches a device for neural network computation, comprising: a search circuit configured to: receive an input value precalculated based on one or more weight values, input data, and a bias value, ([Figure 17, 0190, 0072, Figure 3]… an activation function section definition array may be set in the memory that lists a base sum value (potential input value that is a sum from the MAC) …, Thus , a bias value may be added to the weighted inputs in a number of different ways . For instance , an individual bias value may be applied to the sum before the weighted inputs are added to the bias value . Alternatively , the bias may be added to the sum of the weighted inputs after the accumulation step . The constant / bias array may be a single dimensional array , with one weight per output., wherein the activation function computation in a neural network includes input in the form of the sum of the multiplication accumulator circuit output and a constant /bias buffer such that both the sum of the sum of the weighted multiplications (weights times input data) and the bias occurs before the evaluation of the activation function (Figure 3).)  and identify one or more parameters of a polynomial that correspond to the input value; ([Figure 17, Figure 9C, 0190, 0195] … the corresponding output value for the base point and the slope of the segment …, The calculation of y=f(x) is performed using the following algorithm:  <a> Find the largest I for which Bi<=x, … where <a> refers to a search …, wherein the activation function is segmented using piecewise linear functions such that a search is performed to identify the slope and intercept values to be associated with an input x.) wherein the one or more parameters of the polynomial include a slope value and an intercept value; ([Figure 17, Figure 9C, 0191, 0193, 0194] Each segment is defined using … b_i – A base (left most point) on the output (y-axis) … s- the segments slope …, wherein the piecewise linear function associated with a segment of the activation function is characterized by a slope s and an intercept value b_i.) store multiple data ranges, wherein each of the data ranges is associated with an index; identify one of the data ranges based on the received input value, wherein the input value is within in the identified data range; ([Figure 17, Figure 9C, 0190, 0195] …an activation function section definition array may be set in the memory that lists a base sum value … the corresponding output value for the base point, and the slope of the segment…, The calculation of y=f(x) is performed using the following algorithm:  <a> Find the largest I for which Bi<=x, … where <a> refers to a search …, wherein piecewise linear function parameters associated with each of different ranges for an input value operated on by an activation function are stored in memory and searched, as shown in equation 7, to find the segment number I to which that input value is to be associated.) … and a computation circuit configured to calculate an output value based on the one or more parameters of the polynomial and the input value. ; ([Figure 17, Figure 9C, 0190, 0195] … the corresponding output value for the base point and the slope of the segment …, The calculation of y=f(x) is performed using the following algorithm: <b> calculate Y=((X-Bi)*si>>scale+bi … ,b. is the linear equation used once segment of an input is found and to calculate a corresponding output from the PwL function, wherein the output of the activation function is computed by applying the appropriate piecewise linear segment function to the input value.)  
However, Deisher does not explicitly teach wherein the identified data range include multiple subranges, and wherein the identified slope value and the identified intercept value correspond to one of the subranges; and preset a count value to one upon receiving the input value; …. increase the count value by one subsequent to calculating the output value; and determine whether the count value is greater than the identified index. In other words, Deisher does not explicitly teach the consideration of different range intervals associated with a particular segmentation region in a piecewise linear approximation of a function. Deisher does not appear to teach a number whose incrementation corresponds to an iterative process in computing a function. Although Deisher teaches a range index, he does not associate the index to a count value.
However, Liu, in the analogous art of efficient computation of neural network functions, teaches … preset a count value to one upon receiving the input value ([p. 1581, Section II, p. 1583, Section IIIB, Equation 13] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein a count corresponding to a number of factorization terms (i.e., the number of piecewise linear factors) is used to approximate a function evaluated at input x such as n=5 in equation 2 and wherein the first term is this piecewise approximation may be linear for a first order Maclaurin series expansion which is also represented in its unfactored form for arbitrary n in equation 13.) …. increase the count value by one subsequent to calculating the output value;.  ([p. 1581, Section II, p. 1583, Section IIIB, Equation 13, Figure 3] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein higher order terms are captured by the application of successive factorization components in the Maclaurin series approximation of a function as shown in equation 2 such that, for example, the exponential function is, in particular, computed from successive applications of the multiplicative stochastic computational element as shown in Figure 3.)  and determine whether the count value is greater than the identified index ([p. 1581, Section II, p. 1583, Section IIIB, Equation 2, Figure 3] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein higher order terms are captured by the application of successive factorization components in the Maclaurin series approximation of a function such that, for example, the 5th order Maclaurin series approximation to the exponential function is computed from the successive applications of 5 multiplicative stochastic computational elements in which the index value may be taken to be the number of these computational elements (i.e., the number order of the polynomial desired to approximate the function over a given data range) and the count increments over each successive application of a computational element.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher to incorporate the teachings of Liu to determine if a count value, preset to one based on reception of input data, for each iteration in a recursive numerical computation of the function f(x) exceeds an index value that may be associated with the desired polynomial order desired for a given data range.  The modification would be obvious because one of ordinary skill would be motivated to exploit stochastic computing methodologies that are well suited for nanoscale CMOS technologies in the computation of neural network-related functions such as the exponential function by using a factorized representation of a truncated Maclaurin series with each factorized component corresponding to a linear operation in a stochastic computational element and with higher order terms formed from successive applications over these elements with a count corresponding to the number of applications of these elements and an index corresponding to the desired order of the Maclaurin expansion for a given data range expansion  (Liu, Abstract, Figure 3). 
However, Deisher and Liu do not explicitly teach wherein the identified data range include multiple subranges, and  15Attorney Docket No.: 81010-000070 | IP160367wherein the identified slope value and the identified intercept value correspond to one of the subranges. In other words, Liu does not explicitly teach a piecewise functional approximation across subranges, each of which has a distinct slope and intercept value.  
However, Anane, in the analogous art of performing segmentation to represent a function by piecewise polynomial functions, teaches wherein the identified data range include multiple subranges, and  15Attorney Docket No.: 81010-000070 | IP160367wherein the identified slope value and the identified intercept value correspond to one of the subranges.  ([p. 91, Section IV, Figure 1] Using piecewise minimax approximation, our method requires dividing the input interval in m sub-intervals then approximating the function on each subinterval. The polynomial coefficients are stored in look-up tables. The n bits input operand X is split into (m bits) upper part XI used to address these tables and (n-m) bits lower part X2, specifying where the approximation is done. When the intervals number (m) increases the polynomial degree decreases which means that the computation time decreases but the increasing of the polynomials number induces a huge number of coefficients to be stored on look-up tables hence the augmentation of the table's sizes (the m value)…. This means that the functions are approximated by polynomials evaluated by Horner scheme as follows: P3 (X) = «C3x X2 + C2) x X2 + CI) x X2 +Co ., wherein, in the implementation of a Horner’s rule-based architecture for efficiently computing a function, a data range (for the independent variable) is divided up into sub-ranges, to each of which is associated tabulated slope and bias parameters for approximating the value of the function in each sub-range of the data range.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher and Liu to incorporate the teachings of Anane to sub-divide a data range into sub-ranges, each of which has associated a slope and intercept/bias value for the evaluation of a value of a function.  The modification would be obvious because one of ordinary skill would be motivated to achieve efficient and accurate evaluation of a function through piecewise polynomial approximations over a set of sub-ranges in each of which the polynomial is represented by slopes and intercept values in a Horner’s rule-based implementation architecture (Anane, [Abstract, p. 93, Section X, Figure 1, Table 4]). 

In regards to claim 8, rejection of claim 1 is incorporated and Deisher does not further teach wherein the computation circuit is further configured to transmit the output value to an input/output circuit based on the determination that the count value is greater than the identified index. Although Deisher teaches that the application of a piecewise linear representation generates an output in the form of the corresponding approximation y (e.g., equation 8, [0195]), he does not teach that this output is formed based upon a count value. 
However, Liu, in the analogous art of efficient computation of neural network functions, teaches wherein the computation circuit is further configured to transmit the output value to an input/output circuit based on the determination that the count value is greater than the identified index.  ([p. 1581, Section II, p. 1583, Section IIIB, Equation 2, Figure 3] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein, once the count value, initially set to one and incremented by 1 with each application of a computational element, exceeds (i.e., will be 6) the number of applications of the computational element (5) as shown in Figure 3 for the 5th order Maclaurin series approximation for the exponential function, an output y which is the resultant approximation is output which is also an output circuit in the hardware schematic of Figure 3.)
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher to incorporate the teachings of Liu to output a recursively determined numerical approximation of the function f(x) if the number of recursive iterations exceeds an index value that may be associated with the desired polynomial order desired for a given data range.  The modification would be obvious because one of ordinary skill would be motivated to exploit stochastic computing methodologies that are well suited for nanoscale CMOS technologies in the computation of neural network-related functions such as the exponential function by using a factorized representation of a truncated Maclaurin series with each factorized component corresponding to a linear operation in a stochastic computational element and with higher order terms formed from successive applications over these elements with a count corresponding to the number of applications of these elements and an index corresponding to the desired order of the Maclaurin expansion for a given data range (Liu, Abstract, Figure 3).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher and Liu to incorporate the teachings of Anane for the same reasons as pointed out for claim 1.

In regards to claim 9, rejection of claim 8 is incorporated and Deisher does not further teach wherein the computation circuit is further configured to transmit the calculated output value to the search circuit based on the determination that the count value is not greater than the identified index. Although Deisher that the application of a piecewise linear representation generates an output in the form of the corresponding approximation y (e.g., equation 8, [0195]), he does not teach that this output is formed based upon a count value and does not teach that this value is sent back into a search circuit. 
However, Liu, in the analogous art of efficient computation of neural network functions, teaches wherein the computation circuit is further configured to transmit the calculated output value to the search circuit based on the determination that the count value is not greater than the identified index.  ([p. 1581, Section II, p. 1583, Section IIIB, Equation 2, Figure 3] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein, if the count value, initially set to one and incremented by 1 with each application of a computational element, is less than or equal to the number of applications of the computational element (5) as shown in Figure 3 for the 5th order Maclaurin series approximation for the exponential function, the output of that computational unit is sent into the subsequent computational unit where it is treated as an input value in a linear function.)
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher to incorporate the teachings of Liu to send the output resulting from one recursion iteration (a count increment) back into a search circuit for a repeated application of a linear transformation if the number of recursions is less than the desired polynomial order desired for a given data range.  The modification would be obvious because one of ordinary skill would be motivated to exploit stochastic computing methodologies that are well suited for nanoscale CMOS technologies in the computation of neural network-related functions such as the exponential function by using a factorized representation of a truncated Maclaurin series with each factorized component corresponding to a linear operation in a stochastic computational element and with higher order terms formed from successive applications over these elements with a count corresponding to the number of applications of these elements and an index corresponding to the desired order of the Maclaurin expansion for a given data range (Liu, Abstract, Figure 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher and Liu to incorporate the teachings of Anane for the same reasons as pointed out for claim 1.

In regards to claim 10, rejection of claim 9 is incorporated and Deisher does not further teach wherein the search circuit is configured to replace the input value with calculated output value. Although Deisher that the application of a piecewise linear representation generates an output in the form of the corresponding approximation y (e.g., equation 8, [0195]), he does not teach that this output is formed based upon a count value and does not teach that this value is sent back into a search circuit to then replace the original input value. 
However, Liu, in the analogous art of efficient computation of neural network functions, teaches wherein the search circuit is configured to replace the input value with calculated output value.  ([p. 1581, Section II, p. 1583, Section IIIB, Equation 2, Figure 3] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein, if the count value, initially set to one and incremented by 1 with each application of a computational element, is less than or equal to the number of applications of the computational element (5) as shown in Figure 3 for the 5th order Maclaurin series approximation for the exponential function, the output of that computational unit is sent into the subsequent computational unit where it is treated as an input value in a linear function – i.e., it replaces the input value with the calculated output value.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher to incorporate the teachings of Liu to send the output resulting from one recursion iteration (a count increment) back into a search circuit with that output replacing the previous input for a repeated application of a linear transformation if the number of recursions is less than the desired polynomial order desired for a given data range.  The modification would be obvious because one of ordinary skill would be motivated to exploit stochastic computing methodologies that are well suited for nanoscale CMOS technologies in the computation of neural network-related functions such as the exponential function by using a factorized representation of a truncated Maclaurin series with each factorized component corresponding to a linear operation in a stochastic computational element and with higher order terms formed from successive applications over these elements with a count corresponding to the number of applications of these elements and an index corresponding to the desired order of the Maclaurin expansion for a given data range (Liu, Abstract, Figure 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher and Liu to incorporate the teachings of Anane for the same reasons as pointed out for claim 1.

 In regards to claim 11, rejection of claim 10 is incorporated and Deisher does not further teach wherein the search circuit is configured to identify a second slope and a second intercept value that correspond to the replaced input value. Although Deisher teaches distinct slope/intercept values corresponding to distinct data ranges, he does not explicitly teach multiple distinct range/intercept values for the same data range. 
However, Liu, in the analogous art of efficient computation of neural network functions, teaches wherein the search circuit is configured to identify a second slope and a second intercept value that correspond to the replaced input value.  ([p. 1581, Section II, p. 1583, Section IIIB, Equation 2, Figure 3] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein, successive factorizations used in the Maclaurin approximation of a function, such as exponential or sigmoid, have associated with distinct intercept and slope values, such as, for example 1/5, ¼, 1/3, 1/2 shown in Figure 3 and equation 2 corresponding to different slopes and the intercept for the last applied factorization for the sigmoid term being (1-1/2 = ½) instead of 1, thereby also being distinct.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher to incorporate the teachings of Liu to identify a second slope and intercept value to be associated with an input value that has been formed during a recursive iteration to capture the factorized components in a truncated Maclaurin series approximation when an input value in a previous recursion has been replaced by the output of the recursion iteration resulting from that input. The modification would be obvious because one of ordinary skill would be motivated to exploit stochastic computing methodologies that are well suited for nanoscale CMOS technologies in the computation of neural network-related functions such as the exponential function by using a factorized representation of a truncated Maclaurin series with each factorized component corresponding to a possibly different linear operation in a stochastic computational element and with higher order terms formed from successive applications over these elements with a count corresponding to the number of applications of these elements and an index corresponding to the desired order of the Maclaurin expansion for a given data range (Liu, Abstract, Figure 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher and Liu to incorporate the teachings of Anane for the same reasons as pointed out for claim 1.

Claim 12 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Deisher, Liu, and Anane.

Claim 19/12 is also rejected because it is just a method implementation of the same subject matter of claim 8/1 which can be found in Deisher, Liu, and Anane.

Claim 20/12 is also rejected because it is just a method implementation of the same subject matter of claim 9/8 which can be found in Deisher, Liu, and Anane.

Claim 21/20 is also rejected because it is just a method implementation of the same subject matter of claim 10/9 which can be found in Deisher, Liu, and Anane.

Claim 22/21 is also rejected because it is just a method implementation of the same subject matter of claim 11/10 which can be found in Deisher, Liu, and Anane.

Response to Arguments
Applicant's arguments filed 27 October 2020 and 7 December 2020 have been fully considered but they are not persuasive.

Specifically, Applicant Argues:
Claims 1-22 are rejected under 35 USC 101 as being alleged not directed to patent- eligible subject matter. Applicant respectfully disagrees. The rejection is respectfully traversed for the following reasons. 
Prong One 
In Prong One, the 2019 Guidance requires that "examiners should evaluate whether the claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea as grouped in Section I)." Section I of the 2019 Guidance lists the three groupings as 
(a) mathematical concepts, (b) certain methods of organizing human activities, and (c) mental processes. The Examiner responds to the previous arguments by alleging that the claimed limitations "can be performed by the mind." Again, Applicant respectfully submits that, first, the 2019 PEG provides the examples of mental processes including observation, evaluation, judgments, and opinions. The pending claims recite nothing close to the examples, and thus, "should not be treated Attorney Docket No. 81010-000070as reciting abstract ideas." Page 53, 2019 PEG. Further, the recited subject matter is related to efficiently calculating the results of an activation function in neural network processing, e.g., Al based image recognition. The input data may include large amounts of data of each pixels of multiple consecutive frames, each pixel being a set of input data. Such data processing cannot be practically performed in human minds. 
Prong Two 
As stated above, Applicant does not agree with the allegation that the pending claims recite the abstract idea. Assuming, arguendo, that the Examiner still believes that the claims recite a mental process, Applicant respectfully submits that the claims integrate the abstract idea into a practical application. For example, other additional elements of the currently amended claims integrate the process in neural network processor that includes a search circuit and a computation circuit that that the neural network processor, unlike conventional Central Processing Unit (CPU) and General-purpose Graphics Processing Units (GPGPU), is particularly configured to calculate the result of activation function to generate output data in neural networks. Applicant previously argued that generating the output data based on the activation function is of great importance in the technological environment of neural network processing since neural network data typically may include a large amount of input data and a great numbers of corresponding weight values. However, the precision or accuracy of the result of the activation function may not be as important as the efficiency in many scenarios. Thus, the activation function may be converted into multiple linear functions9 Attorney Docket No. 81010-000070such that the processor may generate result efficient although the precision might not be the highest. 
The Office Action responded that "[w]hile an efficient implementation of the activation function to perform a particular neural network function (e.g., facial recognition) would be a practical application, the claims only generally link to a neural network application without integrating the claimed functionality into that application." It appears that the Examiner believes that the claims must recite the particular function to be a practical application. "A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field." MPEP 2106.04(d)(1). In Enfish, LLC v. Microsoft Corp., the Court of Appeals held that the claims were not directed to an abstract idea because the claims provide an improvement to "the way computers operate" and does not in any way require such improvement to be specifically tied to a particularly functionality, for example, faster storage of data. Further, the claims in Enfish recite a data storage and retrieval system for a computer memory, comprising: means for configuring said memory according to a logical table, said logical table including: a plurality of logical rows, each said logical row including an object identification number (OID) to identify each said logical row, each said logical row corresponding to a record of information; a plurality of logical columns intersecting said plurality of logical rows to define a plurality of logical cells, each said logical column including an OID to identify each said logical column; and Attorney Docket No. 81010-000070means for indexing data stored in said table. As shown, the claims in Enfish are completely silent regarding the improvement to "the way computers operate." As such, it is respectfully submitted that the pending claims integrate the abstract idea into a practical application since the claims provide technological improvements to computers configured to perform neural network operations. Thus, for at least the reasons set forth above, the independent claims of the present application, and their respective dependent claims, constitute patent-eligible subject matter because they are not directed toward an abstract idea. Accordingly, the withdrawal of the rejection to claims 1-22 under 35 USC 101 is respectfully requested. 

Examiner’s Response:
The Examiner respectfully disagrees. As pointed out in the final rejection, the limitations recited in the claims either correspond to abstract ideas in the form of mental processes or mathematical concepts or fail to integrate the abstract idea into a practical application. In particular, the “neural network computation” field of application is recited at a high level of generality that simply links to a field of use. The usage of the word “circuit” in place of “module” does not provide any additional specifics on the functionality since it too is recited at a high level of generality both in the claims and in the specification and could, for example, be performed by generic computing components. While an efficient implementation of the activation function to perform a particular neural network function (e.g., facial recognition) would be a practical application, the claims only generally link to a neural network application without integrating the claimed functionality into that application. In fact, the claims recite neither an “activation function” nor a context for the neural network implementation (such as image recognition) and thus do not integrate the abstract ideas into a practical application.

The Applicant Further Argues:
Applicant respectfully submits that Deisher, Imamoto, and Liu, either alone or in combination, do not teach or suggest "a search circuit configured to identify one of the data ranges based on the received input value wherein the identified data range include multiple subranges, and wherein the identified slope value and the identified intercept value correspond to one of the subranges," as recited (emphasis added).  The Office Action admits that Deisher does not teach the above emphasized feature but alleges that Imamoto cures the deficiency. In particular, the Office Action alleges that Imamoto discloses that "an optimal solution may be found for finding the pivot point within a segment through a minmax solution such that the examination of additional pivot points within a segment or the examination of alternative boundary points is a subrange with multiple subranges being considered across the minmax solution and wherein the application of a minmax strategy to find the optimal segmentation and pivot points (to which is associated a slope value and bias) also involves segmentation over multiple subranges as shown in Figure 4)."Applicant respectfully disagrees. Imamoto at most shows pivot points within two ranges and examining whether there are potential alternative pivot points that satisfy a condition. The points within a range cannot be construed as subranges within the original range. If the Office Action interprets the segment between ao and to as the subrange, Imamoto still does not shown that there is an identified slope value and an intercept value correspond to the subrange defined by ao and to. As such, it is respectfully submitted that Imamoto does not compensate for the deficiency of Deisher. 
Examiner’s Response:
Although the Examiner respectfully disagrees (see 27 November 2020 Advisory Action Response) with the applicant’s argument, this argument is moot because the new ground of rejection in view of Anane does not rely on the teachings (either conceptually or explicitly) of Imamoto. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122